And DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-24 are pending and presented for examination.

Response to Arguments
Initially, it is noted that claims 21-24 should have had the status identifier of (Currently Amended) instead of (Previously Presented).
Applicant’s arguments, see amendment, filed 3/23/2021, with respect to the objections of claims 1 and 21-24, the abbreviations and the issues with the valency of carbon have been fully considered and are persuasive.  The objections and rejections have been withdrawn. 
However, applicant’s amendment to claims 8-10 and 18-20 has necessitated the new rejections presented below. In particular, the newly amended structures replaced the cyclic structures of pyridine, pyrrole, pyrrolidine and imidazole with straight chain groups. These new groups are not supported by the original disclosure. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


1.	Claims 8-10 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Newly amended claims 8-10 and 18-20 replaced the cyclic substituents (pyridine, pyrrole, pyrrolidine and imidazole) with linear structures. These new structures are not supported by the original disclosure. Therefore, claims 8-10 and 18-20 fail to comply with the written description requirement. 

Allowable Subject Matter
2.	Claims 1-7, 11-17 and 21-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The claims are allowable for the reasons set forth in the Action mailed 12/22/2020.

Conclusion
	Claims 1-24 are pending.
	Claims 8-10 and 18-20 are rejected.
	Claims 1-7, 11-17 and 21-24 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S WALTERS JR/
March 25, 2021Primary Examiner, Art Unit 1796